                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA

    Patrick Knighton, #09241-017,                        C/A No. 4:18-2835-JFA

                                  Petitioner,

    vs.
                                                                     ORDER
    B.M. Antonelli, Warden,



                                  Respondent.
\



          On October 18, 2018, Patrick Knighton (“Petitioner”), proceeding pro se, filed this

action pursuant to 28 U.S.C. § 2241 against Respondent. Thereafter, in accordance with 28

U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d), (D.S.C.), the case was referred

to a Magistrate Judge for review.

          The Magistrate Judge assigned to this action 1 prepared a thorough Report and

Recommendation (“Report”) and opines that this Court should dismiss the Petition without

prejudice and without requiring Respondent to file a return because Petitioner has not

demonstrated that a motion filed pursuant to § 2255 is inadequate or ineffective to test the

legality of his sentence. (ECF No. 7). The Report sets forth in detail the relevant facts and

standards of law on this matter, and the Court incorporates such without a recitation.


1
  The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b)(1)(B) and Local
Civil Rule 73.02. The Magistrate Judge makes only a recommendation to this Court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making
a de novo determination of those portions of the Report to which specific objection is made and
the Court may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate
Judge, or recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).
       Petitioner was advised of his right to file objections to the Report, which was entered

on the docket on November 5, 2018. (ECF No. 7). The Magistrate Judge required Petitioner

to file objections to the Report by November 19, 2018. However, Petitioner did not file

objections and the time to do so has now expired. In the absence of specific objections to

the Report of the Magistrate Judge, this Court is not required to give any explanation for

adopting the Magistrate Judge’s recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983).

       After carefully reviewing the applicable laws, the record in this case, as well as the

Report, this Court finds the Magistrate Judge’s recommendation fairly and accurately

summarizes the facts and applies the correct principles of law. Accordingly, the Court

adopts the Report and Recommendation. The Petition (ECF No. 1) is dismissed without

prejudice and without requiring Respondent to file a return.



       IT IS SO ORDERED.




       December 5, 2018                                  Joseph F. Anderson, Jr.
       Columbia, South Carolina                          United States District Judge
